
	
		I
		112th CONGRESS
		2d Session
		H. R. 4036
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Johnson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Legislative Reorganization Act of 1946 to
		  impose a daily reduction in the rates of pay for Members of Congress if
		  Congress fails to agree to a concurrent resolution on the
		  budget.
	
	
		1.Short titleThis Act may be cited as the
			 Pass a Budget Now
			 Act.
		2.Daily reduction in
			 rates of pay for members of Congress for failure to agree to concurrent
			 resolution on budget
			(a)ReductionSection 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following new paragraph (2):
					
						(3)(A)If by April 15 of any year a House of
				Congress has not agreed to a concurrent resolution on the budget for the fiscal
				year which begins on October 1 of that year, the rate of pay for each of the
				positions of that House which are described in paragraph (1) shall be reduced
				during each pay period occurring during the year by an amount equal to the
				product of—
								(i)the average daily rate of pay for the
				position involved for pay periods occurring during the year (determined on the
				basis of the annual rate of pay for such positions under this subsection);
				and
								(ii)the number of
				days during the pay period which occur after April 15 and before that House
				agrees to a concurrent resolution on the budget for the fiscal year which
				begins on October 1 of that year.
								(B)To the extent that compensation is
				not paid to Members of Congress as a result of this paragraph, the amounts not
				paid shall be used for deficit
				reduction.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to 2013 and each succeeding year.
			
